



Exhibit 10.1


LIMITED WAIVER TO CREDIT AGREEMENT
This Limited Waiver to Credit Agreement (this “Waiver”), dated as of February
21, 2019, is entered into by and among Windstream Services, LLC, a Delaware
limited liability company (the “Borrower”), the other Loan Parties listed on the
signature pages hereto, the Lenders listed on the signature pages hereto
constituting the Required Revolving Lenders and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower, the Lenders party thereto, the Administrative Agent, and
the other agents party thereto have entered into that certain Sixth Amended and
Restated Credit Agreement, originally dated as of July 17, 2006, and amended and
restated as of April 24, 2015 (as amended by the Amendment No. 1 to the Sixth
Amended and Restated Credit Agreement, dated as of June 6, 2018, the “Existing
Credit Agreement”; the Existing Credit Agreement, as modified by this Waiver and
as the same hereafter further may be amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”);
WHEREAS, the United States District Court of the Southern District of New York
entered a Findings of Fact and Conclusions of Law on February 15, 2019 with
respect to case 17-CV-7587 (JMF) (the “Findings”);
WHEREAS, certain Defaults or Events of Default have occurred or may have
occurred and be continuing under the Existing Credit Agreement, directly or
indirectly, as a result of the Findings or otherwise (including the failure to
make certain interest payment due on February 19, 2019) (the “Defaults”); and
WHEREAS, the Borrower intends to make a single Borrowing of Revolving Loans in
an aggregate principal amount of not more than $25,000,000 on or about February
21, 2019 but not later than February 22, 2019 (the “Specified Borrowing”); and
WHEREAS, the Borrower has requested that, solely for purposes of the Specified
Borrowing, the Required Revolving Lenders waive (i) the condition contained in
Section 4.03(a) of the Existing Credit Agreement with respect to the making and
accuracy of the representations and warranties contained in Sections 3.04(b),
3.06(a), 3.06(c) and 3.07 of the Existing Credit Agreement (the “Specified
Representations”) and (ii) the condition contained in Section 4.03(b) of the
Existing Credit Agreement with respect to the Defaults (the conditions referred
to in clauses (i) and (ii), the “Specified Conditions”).
WHEREAS, the undersigned Lenders constituting the Required Revolving Lenders are
willing to accommodate such request, subject to satisfaction of the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as modified
hereby.
SECTION 2. Limited Waiver of Conditions. In reliance on the representations,
warranties and covenants of the Borrower contained in this Waiver, including
without limitation those set forth in Section 3 below, and subject to the terms
and conditions of this Waiver, including, without limitation, the conditions to
effectiveness specified in Section 4 below, the Revolving Lenders party hereto
hereby waive the Specified Conditions solely for purposes of the Specified
Borrowing. The Administrative Agent and the Revolving Lenders party hereto each
agree and acknowledge that the requirement of the Borrower to provide advance
notice to the Administrative Agent in respect of the Specified Borrowing is
hereby waived. It is further agreed that the Specified Borrowing, if made, shall
be an Alternate Base Rate Borrowing.    





--------------------------------------------------------------------------------





SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Waiver, the Borrower represents and warrants that:
(a) As of the Waiver Effective Date, this Waiver has been duly authorized,
executed and delivered to the Administrative Agent on behalf of the Required
Revolving Lenders . This Waiver and the Credit Agreement (in each case, as of
the Waiver Effective Date) constitute its legal, valid and binding obligation,
enforceable against the Borrower and the other Loan Parties in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(b) The representations and warranties of each Loan Party set forth in the Loan
Documents (except for the Specified Representations) that are qualified by
materiality are true and correct, and the representations and warranties (except
for the Specified Representations) that are not so qualified are true and
correct in all material respects, in each case, as of the Waiver Effective Date
(other than with respect to any representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty is
true and correct or true and correct in all material respects, as applicable, as
of such earlier date).
(c) The proceeds of the Specified Borrowing shall be used solely for the
purposes set forth in that certain Windstream Revolving Credit Facility Request,
dated as of, and delivered to the Revolving Lenders on, February 18, 2019.
SECTION 4. Waiver Effective Date. This Waiver shall become effective as of the
first date (the “Waiver Effective Date”) on which each of the following
conditions shall have been satisfied:
(a) The Administrative Agent shall have received a counterpart signature page of
this Waiver duly executed by each of the Borrower, the Administrative Agent and
the Revolving Lenders constituting the Required Revolving Lenders.
(b) The representations and warranties set forth in Sections 3 of this Waiver
shall be true and correct in all respects on and as of the Waiver Effective
Date, and the Administrative Agent shall have received a certificate (in form
and substance reasonably acceptable to the Administrative Agent), dated as of
the Waiver Effective Date and signed by a Financial Officer of the Borrower,
certifying as to such representations and warranties.    
(c) the Borrower shall have paid all outstanding fees, charges and disbursements
of Davis Polk & Wardwell LLP, counsel for the Administrative Agent, incurred in
respect of the Credit Agreement and this Waiver, to the extent invoiced on or
prior to the Waiver Effective Date.
SECTION 5. Amounts Owing
(a) The Borrower and each other Loan Party acknowledge and agree that, as of the
date hereof (but prior to giving effect to any Specified Borrowing), the
Borrower and, through the Guarantee Agreement, each of the other Loan Parties,
is indebted to the Revolving Lenders in an aggregate amount equal to (a) the
aggregate principal amount of Revolving Loans outstanding under the Credit
Agreement in an amount equal to $777,000,000, plus accrued and unpaid interest
thereon and fees in respect thereof, plus (b) all obligations with respect to
the Letters of Credit outstanding under the Credit Agreement in the aggregate
principal amount equal to $23,440,987, plus the aggregate amount of any LC
Reimbursement Obligations, plus (c) the costs and out-of-pocket expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Waiver and all documented unpaid
costs and out-of-pocket expenses incurred by the Administrative Agent and the
Revolving Lenders in connection with the enforcement or protection of their
rights or in connection with this Waiver, the Credit Agreement and the other
Loan Documents, in connection with the Secured Obligations owing to them under
the Credit Agreement or incurred during any workouts, restructuring or
negotiating in respect of such Secured Obligations, as and to the extent set
forth in Section 9.03 of the Credit Agreement, plus (e) amounts owing, if any,
to any Indemnitee, as and to the extent set forth in Section 9.03 of the Credit
Agreement, and such amounts are outstanding without defense, offset or
counterclaim.





--------------------------------------------------------------------------------





(b) The Borrower and each other Loan Party further acknowledge and agree that
following the Waiver Effective Date and the making of the Specified Borrowing
and notwithstanding anything to the contrary contained in the Credit Agreement
(but without in any way limiting the conditions or any other provision set forth
in the Credit Agreement), (x) no Revolving Lender shall be obligated to, or
shall be permitted to, honor any Borrowing Request and (y) the Issuing Bank
shall not be obligated to, nor shall it be permitted to, issue, amend, renew or
extend any Letter of Credit (other than any amendment, renewal or extension
otherwise permitted under the Credit Agreement that does not increase the amount
available to be drawn under the applicable Letter of Credit), in each case of
clauses (x) and (y) unless each Revolving Lender shall have consented thereto in
its sole discretion. Nothing contained herein shall alter, modify or otherwise
relieve any Revolving Lender of its obligations under Section 2.04(d).
SECTION 6. Effect of the Waiver.
(a) Except as expressly set forth herein, this Waiver shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Waiver is limited in nature and nothing contained herein is
intended, or shall be deemed or construed, (i) to constitute a waiver
of any Default or any future Defaults (as defined in the Credit Agreement) or
Events of Default or compliance with any term or provision of the Loan Documents
or applicable law or (ii) to establish a custom or course of dealing between the
Loan Parties, on the one hand, and the Administrative Agent and/or any Lender,
on the other hand. 
(b) From and after the Waiver Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the “Credit Agreement” in any other Loan Document
shall be deemed a reference to the Credit Agreement as modified hereby. This
Waiver shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents. Notwithstanding the foregoing, no
amendment or modification to this Waiver shall be effective without the consent
of the Borrower and each Revolving Lender.
SECTION 7. Reaffirmation. In connection with the execution and delivery of this
Waiver, the Borrower and each Wireline Company, as borrower, debtor, grantor,
mortgagor, pledgor, guarantor or assignor, or in any other similar capacities in
which such Person grants Liens or security interests in its property or
otherwise acts as an accommodation party or guarantor, as the case may be, in
any case under the Loan Documents, hereby (i) ratifies and reaffirms all of its
payment, performance and observance obligations and “Secured Obligations”,
whether contingent or otherwise, under each such Loan Document, as amended,
restated, waived or consented to hereby, to which it is a party, and (ii) to the
extent such Person granted Liens on or security interests in any of its property
pursuant to any such Loan Documents as security for the “Secured Obligations” of
such Person under or with respect to the Loan Documents, ratifies and reaffirms
such grant of security and confirms and agrees that such Liens and security
interests hereafter secure all of the Secured Obligations of such Person and the
Borrower and the Wireline Companies , as applicable, under the Loan Documents,
as amended, restated, waived or consented to hereby and by the Credit Agreement,
in each case including, without limitation, all additional obligations,
indebtedness and Secured Obligations resulting from the Credit Agreement. Each
of the parties hereto hereby consents to this Waiver and acknowledges that each
of the Loan Documents remains in full force and effect and is hereby ratified
and reaffirmed.
    





--------------------------------------------------------------------------------





SECTION 8. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 9. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent promptly after receipt of a written request for its
documented and reasonable out-of-pocket expenses in connection with this Waiver,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in each case to the extent required by the Credit
Agreement.
SECTION 10. Counterparts. This Waiver may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Waiver shall be effective as delivery of an original executed counterpart
of this Waiver.
SECTION 11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Waiver.


[Remainder of page intentionally left blank]




    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


WINDSTREAM SERVICES, LLC,
as the Borrower
 
By:
 
/s/ Robert E. Gunderman
 
 
Name: Robert E. Gunderman
 
 
Title: Chief Financial Officer

















































[Signature Page to Waiver to Credit Agreement]





--------------------------------------------------------------------------------





THE GUARANTORS LISTED ON ANNEX I HERETO
 
By:
 
/s/ Robert E. Gunderman
 
 
Name: Robert E. Gunderman
 
 
Title: Chief Financial Officer

SOUTHWEST ENHANCED NETWORK SERVICES, LLC
 
By:
 
/s/ Robert E. Gunderman
 
 
Name: Robert E. Gunderman
 
 
Title: Chief Financial Officer

WINDSTREAM SOUTHWEST LONG DISTANCE, LLC
 
By:
 
/s/ Robert E. Gunderman
 
 
Name: Robert E. Gunderman
 
 
Title: Chief Financial Officer







































[Signature Page to Waiver to Credit Agreement]





--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.
as Administrative Agent, Lender and Issuing Bank
 
By:
 
/s/ Neal R. Boylan
 
 
Name: Neal R. Boylan
 
 
Title: Managing Director

























































[Signature Page to Waiver to Credit Agreement]





--------------------------------------------------------------------------------















[Lender signature pages on file with the Administrative Agent]






















































[Signature Page to Waiver to Credit Agreement]



